IN THE COURT OF APPEALS OF IOWA

                                      No. 18-0330
                                  Filed July 24, 2019


STATE OF IOWA, ex rel., I.M. and S.A.,
     Plaintiff-Appellee,

vs.

DARRELL L. McBRIDE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark D. Cleve, Judge.



      A prison inmate appeals a district court order denying his motion to quash

income-withholding orders for back child support obligations. AFFIRMED.



      Darrell L. McBride, Anamosa, self-represented appellant.

      Thomas J. Miller, Attorney General, and Kevin E. Kaufman, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and Tabor, JJ.
                                            2


TABOR, Judge.

       Darrell McBride, an inmate at the Anamosa State Penitentiary, appeals the

district court’s rejection of his motion to quash income-withholding orders obtained

by the Child Support Recovery Unit (CSRU). On appeal, McBride argues he was

denied due process and equal protection. Because his district court filings did not

advance any constitutional arguments, he did not preserve those issues for our

review. Given the undeveloped claims, we must affirm.

       Central to this appeal is the fact McBride owes back child support in two

Iowa collection cases. Under Iowa Code chapter 252D (2003), the CSRU obtained

orders in 2003, 2005, and 2006, determining McBride had a legal obligation to pay

child support and requiring deductions from his income. Those orders showed

arrears for one child (S.M.A., born in 1990) exceeded $16,000 (DRCV085194) and

arrears for another child (I.U.M., born in 2005) were $643.83 (DRCV285797).1 The

orders notified McBride that he could move to quash if he detected an error in the

amount being withheld.

       More than a decade later, in 2016, McBride started a prison sentence he

estimates will last between six and thirty years. In January 2018, McBride moved

to quash the income-withholding orders. In his motions, filed without an attorney,

he acknowledged owing back child support.             But he highlighted his “income

restrictions” by attaching printouts showing he received only $15.77 per month in

prison wages. In a second filing, McBride wrote he had done some legal research

and “found that my payments could be lowered to $5 a month.”


1
 McBride asserts he is subject to a Nebraska child support order for a third child, but he
cannot challenge that out-of-state order in this appeal.
                                            3


       The CSRU resisted McBride’s motions to quash, maintaining the income-

withholding orders complied with state law and administrative rules. See generally

State ex rel. Lankford v. Allbee, 544 N.W.2d 639, 641 (Iowa 1996) (explaining

amendment to Iowa Code section 904.702 (1994) “changed the law and requires

the director to do what he was not permitted to do previously—deduct monies from

an inmate’s institutional allowance to pay the inmate’s child support obligations”).

The CSRU resistance emphasized its order instructed the employer not to withhold

more than fifty percent of McBride’s net disposable wages.

       At the same time, the CSRU agreed the Iowa Administrative Code (IAC)

allows for a “hardship review” of monthly withholding amounts. But the CSRU

countered McBride’s motion by noting, “As far as the IAC allowing payments to be

lowered to $5.00, what the IAC actually provides is that, if hardship criteria are met,

the monthly payment would be no lower than $5.00.” See Iowa Admin. Code

r. 441-98.24(1)(c)(2) (2018).2

       The district court denied McBride’s motion to quash for the reasons outlined

by the CSRU. McBride appeals.

       If this appeal raised a question of how to construe the withholding provisions

of Iowa Code section 252D.1 (2003), we would review for the correction of legal

error.3 See Allbee, 544 N.W.2d at 640 (“[E]ven in cases tried in equity, our review


2
  Effective February 2019, “the amended amount shall not be less than $15 per month.”
Iowa Admin. Code r. 441-98.25(2)(b).
3
  McBride’s brief raises only one issue: whether he was “denied due process and equal
protection of the law concerning a ‘motion to quash.’” The CSRU response sets out two
issues: (1) McBride’s constitutional claims and (2) whether the district court’s denial of
McBride’s motion to quash was warranted. On the second point, the CSRU concedes
McBride “may have preserved the issue of whether [the] district court could have modified
the amount of the monthly withholding for past-due support from his inmate account.” We
find McBride fails to adequately present the second issue on appeal. See Iowa R. App.
                                           4


of the construction of statutes is at law.”).         If we could reach McBride’s

constitutional claims, we would review de novo. See State v. Biddle, 652 N.W.2d
191, 200 (Iowa 2002).

       But we must reject McBride’s claims he was denied due process and equal

protection “for want of preservation.” See Metz v. Amoco Oil Co., 581 N.W.2d 597,

600 (Iowa 1998). “Even issues implicating constitutional rights must be presented

to and ruled upon by the district court in order to preserve error for appeal.” In re

K.C., 660 N.W.2d 29, 38 (Iowa 2003). Because McBride did not object to the

withholding orders on constitutional grounds below, he has not presented us with

a viable issue to review.

       AFFIRMED.




P. 6.903(2)(c), (g)(3) (requiring briefs set out separate statements for each issue and a
corresponding argument); see also Richardson v. Neppl, 182 N.W.2d 384, 390 (Iowa
1970) (“A proposition neither assigned nor argued presents no question and need not be
considered by us on review.”).